                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                           Plaintiff,

                   v.

    LOUIS HOLGER EKLUND,                         Case No. 3:18-cr-00035-SLG

                           Defendant.



               ORDER REGARDING MOTION FOR JUDICIAL NOTICE

         Before the Court at Docket 516 is pro se defendant Louis Holger Eklund’s

Motion for the Court to Take Judicial Notice Pursuant to Fed. R. Evid. Rule 201.

No response from the government is necessary.1

         Mr. Holger seeks to have the Court take judicial notice of six purported

“facts.”2 The Court has reviewed Mr. Holger’s assertions and finds that they are

not appropriate for judicial notice because—as demonstrated by Mr. Holger’s

emphases on alleged inconsistencies in the government’s discovery and proposed

exhibits—they are subject to reasonable dispute and cannot be accurately and

readily determined from sources whose accuracy cannot reasonably be




1
 See Docket 197 (text order stating that “the government need not respond to any filing by the
defendant unless the Court orders a response”).
2
    Docket 516 at 4–5.




           Case 3:18-cr-00035-SLG Document 527 Filed 04/12/21 Page 1 of 2
questioned.3        They are also not generally known within this Court’s territorial

jurisdiction.4 If Mr. Holger has evidentiary objections to the government’s proposed

exhibits, the Court has scheduled a hearing to address those objections for April

14, 2021, and will address Mr. Holger’s objections at that time.5

          Moreover, a Court does not take judicial notice of information simply

because it is contained in a discovery document. If Mr. Holger seeks to have a

document or testimony entered into evidence, he may do so by showing that it is

relevant pursuant to Federal Rules of Evidence 401 and 402, is not excludable

pursuant to Rule 403, and is otherwise admissible pursuant to the Federal Rules

of Evidence and the U.S. Constitution. Finally, the actions or intentions of a

government attorney are not the proper subject of judicial notice, and the

determination of the credibility of witnesses is solely for the jury to decide at trial.6

          In light of the foregoing, IT IS ORDERED that the motion at Docket 516 is

DENIED.

          DATED this 12th day of April, 2021, at Anchorage, Alaska.

                                                    /s/ Sharon L. Gleason
                                                    UNITED STATES DISTRICT JUDGE

3
    Fed. R. Evid. 201(b).
4
    Fed. R. Evid. 201(b).
5
    Docket 515; Docket 517.
6
  Cockrum v. Whitney, 479 F.2d 84, 86 (9th Cir. 1973) (“It is the jury, not the judge, which
‘weighs the contradictory evidence and inferences, judges the credibility of witnesses, receives
expert instructions, and draws the ultimate conclusion as to the facts.’” (quoting Tennant v.
Peoria & P.U. Ry., 321 U.S. 29, 35 (1944)).

Case No. 3:18-cr-00035-SLG, United States v. Eklund
Order Re Motion for Judicial Notice
Page 2 of 2
           Case 3:18-cr-00035-SLG Document 527 Filed 04/12/21 Page 2 of 2
